223 Ga. 259 (1967)
154 S.E.2d 364
BOSSON
v.
BOSSON.
24000.
Supreme Court of Georgia.
Argued March 13, 1967.
Decided March 23, 1967.
G. Hughel Harrison, for appellant.
Edward E. McGarity, Solicitor General, Ray Tucker, Bloch, Hall, Groover & Hawkins, Wilbur D. Owens, Jr., for appellee.
UNDERCOFLER, Justice.
The Juvenile Court of Henry County by order dated August 16, 1965, awarded custody of the children involved in this proceeding to their father but failed to recite the necessary jurisdictional facts. On January 9, 1967, the said court amended said order nunc pro tunc setting forth such jurisdictional facts. The appellant, mother of the children, appeals to this court and enumerates as error that the nunc pro tunc order of January 9, 1967, is void as well as the original order. Held:
1. The order of August 16, 1965, awarding the custody of the children of the parties to the father is void for failure to recite the necessary jurisdictional facts. See Ferguson v. Hunt, 221 Ga. 728 (146 SE2d 756); Boney v. Board of Educ. of Telfair County, 203 Ga. 152 (1 a) (45 SE2d 442). A void judgment cannot be amended and therefore the nunc pro tunc order of January 9, 1967, is void and of no effect. Pendergrass v. Duke, 147 Ga. 10 (2) (92 S.E. 649); Wright v. Broom, 43 Ga. App. 269 (2) (158 S.E. 443).
2. The motion to dismiss the appeal on the basis that the appellant specified in his notice of appeal what portions of the record should be included rather than what portions should be omitted is not meritorious where the court has before it all portions of the record necessary for decision.
Judgment reversed. All the Justices concur.